Case 1:19-cv-04083-JPB Document 11-2 Filed 12/09/19 Page 1 of 3

DECLARATION OF FRANK TRAMMER

 

I, Frank Trammer, declare as follows:

1. My name is Frank Trammer and I am competent in all respects to testify to the matters
set forth herein. I have personal knowledge of the facts stated herein and know them to be true, and I
give this declaration freely and for use in The Estate of Scott Schultz, William Schultz and Lynne
Schultz v. Board of Regents of the University System of Georgia, by and on behalf of Georgia Institute
of Technology, and Tyler Austin Beck, in the U.S. District Court for the Northern District of Georgia,
Case No. 1:19-cv-04083.

2. I hold the position of Deputy Chief of the Georgia Tech Police Department
(GTPD). I lead the patrol division and manage the officers who provide proactive police
patrols and first response to emergencies. I also lead the administrative division,
which manages all crime prevention activities as well as specialized areas of support for
GTPD such as training, property and evidence, recruiting, and records.

3. Attachment I hereto isa usb drive containing the audio recording of Scott
Schultz’s 911 call (the audio file name begins “20170916-23 163 1690-Dispatch-1”) and the
security camera video files for the time period corresponding to Schultz’s encounter with GTPD
officers on September 16, 2017 (the video file names are GTPD OIS 8th Curran Camera 09-16-
2017; GTPD OIS Parking _Curran_LL_Gate Cam 09-16-2017; GTPD OIS WCD_Cam8_1 09-
16-2017; GTPD OIS WCD_Cam8_2 09-16-2017; and GTPD OIS WCD_Cam3_3 09-16-
2017). The systems that captured these audio and video recordings and from which they were
exported to usb drive are described in the Declarations of Jeff Hunnicutt and William Smith.

4. As shown in the audio and video recordings collected in Attachment 1, the incident

that is described in the complaint occurred on the Georgia Tech campus on 8th Street NW between
Case 1:19-cv-04083-JPB Document 11-2 Filed 12/09/19 Page 2 of 3

McMillan Street NW and Curran Street NW. Schultz placed the 911 call from a sidewalk on the
east end of the Eighth Street Apartments, a student residence hall. GTPD officers approached
Schultz on the sidewalk on the southeast end of the Eighth Street Apartments. Schultz and the
officers then moved west on 8th Street, and for purposes of orientation when viewing the video
files as they move west on 8th Street the Eighth Street Apartments are on the north side of 8th
street and the West Village Dining Commons, a student dining hall with study areas, and Curran
Street Parking Deck, a student parking deck, are on the south side of 8th Street.

I. Attachment ! also includes the following MP4 video files: Georgia Tech Police
Shooting (Live Leak FULL) 9-17-2017; and Georgia Tech Shooting (Live Leak Clear View) 9-17-
2017. These are true and correct copies of civilian witness cell phone videos (including audio on
the first listed video) of the Schultz incident that were taken from the Eighth Street Apartments and
uploaded to the website liveleak.com. GTPD downloaded these cell phone videos from the
LiveLeak website as part of its collection of information and records related to the incident, and
GTPD has kept the cell phone videos in its file related to the incident. On information and belief,
these same civilian witness cell phone videos were provided to the Georgia Bureau of
Investigation in connection with its review and investigation of the incident, and one or both have
been played in news media reporting on the incident.

I declare under penalty of perjury that the foregoing ts true and correct.

Dated: \2 | M4] AO Ddrcnler SDM Gato

Frank Tramumner

 
Case 1:19-cv-04083-JPB Document 11-2 Filed 12/09/19 Page 3 of 3

1:19-cv-4083

Trammer Decl. Att. 4

 

ATTACHMENT 1
